United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2445
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Mathias Pizano,                          * Southern District of Iowa.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: September 5, 2007
                                 Filed: October 4, 2007
                                  ___________

Before BYE, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Mathias Pizano guilty of conspiring to launder money, conspiring
to distribute cocaine and marijuana, making false statements to a financial institution,
and engaging in transactions in criminally derived property. We previously vacated
his sentence and remanded for the district court1 to give further consideration to
applying an enhancement for sophisticated laundering under U.S.S.G. § 2S1.1(b)(3).
See United States v. Pizano, 421 F.3d 707, 733-34 (8th Cir. 2005), cert. denied, 546
U.S. 1204 (2006). On remand, the district court applied the enhancement and

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
sentenced Pizano below the resulting advisory Guidelines range to 420 months in
prison and 5 years of supervised release. On appeal, his counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), and he has filed a pro se
supplemental brief. For the reasons discussed below, we affirm.

       First, it did not violate the Sixth Amendment for the district court to engage in
judicial fact-finding at sentencing by a preponderance of the evidence within an
advisory Guidelines system. See United States v. Sandoval-Rodriguez, 452 F.3d 984,
990-91 (8th Cir.), cert. denied, 127 S. Ct. 600 (2006). Second, the district court
properly understood and complied with this court’s instructions to revisit the
sophisticated-laundering enhancement by applying the correct legal standard. See
Pizano, 421 F.3d at 733-34. Third, Pizano has not shown that his sentence is
unreasonable, i.e., that the district court failed to consider a relevant factor that should
have received significant weight, gave significant weight to an improper or irrelevant
factor, or considered only the appropriate factors but committed a clear error of
judgment in weighing those factors. See United States v. Haack, 403 F.3d 997, 1004
(8th Cir. 2005). Finally, after reviewing the record independently pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), we conclude that there are no non-frivolous issues for
appeal. Accordingly, we affirm the judgment of the district court, and we deny
Pizano’s motion for the appointment of new counsel.
                          ______________________________




                                            -2-